Exhibit 99.2 Management's Discussion and Analysis for the three months ended August 31, 2013 MEDICURE INC. Prepared by Management without review by the Company’s auditor. Message to Shareholders, October 2013 Medicure continues to focus on the sales and marketing of AGGRASTAT® and in the past year has expanded its investment in the product through clinical and other research activities. Net revenues for AGGRASTAT finished products for the three months ended August 31, 2013 were $747,018 compared to $667,438 in the same period of the previous year and compared to $766,018 for the previous quarter.As a Company, we are continuing to focus on the sale and marketing of AGGRASTAT, but we are also investing in a new regulatory, brand and life cycle management strategy for AGGRASTAT.This strategy includes the SAVI-PCI clinical trial, as well as our transdermal tirofiban development program.Subsequent to August 31, 2013, Medicure announced that the United States Food and Drug Administration has approved the AGGRASTAT high-dose bolus regimen, as requested under Medicure's supplemental New Drug Application. Management continues to maintain cost control measures to conserve cash. On behalf of the Board, I want to thank our shareholders, stakeholders and employees for their continued support while we manage our business.We remain committed to creating value from which our shareholders and stakeholders can benefit. Yours sincerely, Albert D. Friesen, Ph.D Chairman and Chief Executive Officer - 1 - MEDICURE INC. Management's Discussion and Analysis The following management discussion and analysis (MD&A) is current to October 24, 2013 and should be read in conjunction with Medicure Inc.’s (Medicure or the Company) unaudited condensed consolidated interim financial statements for three months ended August 31, 2013 which have been prepared under International Financial Reporting Standards (IFRS).Except as otherwise noted, the financial information contained in this MD&A and in the condensed consolidated interim financial statements has been prepared in accordance with IFRS. This discussion and analysis provides an up-date to the Management Discussion and Analysis, Audited Consolidated Financial Statements, and the Company's Annual Report on Form 20-F for the year ended May 31, 2013, and should be read in conjunction with these documents.The Company's independent auditors, Ernst & Young LLP, have not reviewed the unaudited condensed consolidated interim financial statements.All amounts are expressed in Canadian dollars unless otherwise noted. Additional information regarding the Company is available on SEDAR at www.sedar.com and at the Company's website at www.medicure.com. FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking information as defined in applicable securities laws (referred to herein as “forward-looking statements”) that reflect the Company’s current expectations and projections about its future results. All statements other than statements of historical fact are forward-looking statements.Forward-looking statements are based on the current assumptions, estimates, analysis and opinions of management of the Company made in light of its experience and its perception of trends, current conditions and expected developments, as well as other factors which the Company believes to be relevant and reasonable in the circumstances. The Company uses words such as “believes,” “may,” “plan,” “will,” “estimate,” “continue,” “anticipates,” “intends,” “expects,” and similar expressions to identify forward-looking statements, which, by their very nature, are not guarantees of the Company’s future operational or financial performance, and are subject to risks and uncertainties, both known and unknown, as well as other factors that could cause the Company’s actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements. Specifically, this MD&A contains forward-looking statements regarding, but not limited to: · intention to sell and market its acute care cardiovascular drug, AGGRASTAT®(tirofiban hydrochloride) in the United States and its territories through the Company's U.S. subsidiary, Medicure Pharma Inc.; · intention to develop and implement clinical, regulatory and other plans to generate an increase in the value of AGGRASTAT; · intention to expand or otherwise improve the approved indications and/or dosing information contained within AGGRASTAT’s approved prescribing information; · intention to increase sales of AGGRASTAT; · intention to develop TARDOXALTM for neurological disorders; · intention to investigate and advance certain other product opportunities; · intention to obtain regulatory approval for the Company's products; · expectations with respect to the cost of the testing and commercialization of the Company's products; · sales and marketing strategy; · anticipated sources of revenue; · intentions regarding the protection of the Company's intellectual property; · intention to identify, negotiate and complete business development transactions (eg. The sale, purchase, or license of pharmaceutical products or services); · business strategy; and · intention with respect to dividends. - 2 - MEDICURE INC. Management's Discussion and Analysis Inherent in forward-looking statements are known and unknown risks, uncertainties and other factors beyond the Company’s ability to predict or control that may cause the actual results, events or developments to be materially different from any future results, events or developments expressed or implied by such forward-looking statements.Such risk factors include, among others, the Company’s future product revenues, stage of development, additional capital requirements, risks associated with the completion and timing of clinical trials and obtaining regulatory approval to market the Company’s products, the ability to protect its intellectual property, dependence upon collaborative partners, changes in government regulation or regulatory approval processes, and rapid technological change in the industry.These factors should be considered carefully and readers are cautioned not to place undue reliance on such forward-looking statements. Actual results and developments are likely to differ, and may differ materially, from those expressed or implied by the forward-looking statements contained in this MD&A. Such statements are based on a number of assumptions which may prove to be incorrect, including, but not limited to, assumptions about: · general business and economic conditions; · the impact of changes in Canadian-US dollar and other foreign exchange rates on the Company's revenues, costs and results; · the timing of the receipt of regulatory and governmental approvals for the Company's research and development projects; · the ability of the Company to continue as a going concern; · the availability of financing for the Company's commercial operations and/or research and development projects, or the availability of financing on reasonable terms; · results of current and future clinical trials; · the uncertainties associated with the acceptance and demand for new products; · clinical trials not being unreasonably delayed and expenses not increasing substantially; · government regulation not imposing requirements that significantly increase expenses or that delay or impede the Company's ability to bring new products to market; · the Company's ability to attract and retain skilled staff; · inaccuracies and deficiencies in the scientific understanding of the interaction and effects of pharmaceutical treatments when administered to humans; · market competition; · tax benefits and tax rates; and · the Company's ongoing relations with its employees and with its business partners. Although management of the Company believes that these forward-looking statements are based on reasonable assumptions, a number of factors could cause the actual results, performance or achievements of the Company to be materially different from the future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements contained in this MD&A [and any documents incorporated by reference herein] are expressly qualified by this cautionary statement. The Company cautions the reader that the foregoing list of important factors and assumptions is not exhaustive.Events or circumstances could cause actual results to differ materially from those estimated or projected and expressed in, or implied by, these forward-looking statements.The reader should also carefully consider the matters discussed under “Risk Factors” in this MD&A which provides for additional risks and uncertainties relating to the Company and its business. The Company undertakes no obligation to update publicly or otherwise revise any forward-looking statements or the foregoing list of factors, whether as a result of new information or future events or otherwise, other than as may be required by applicable legislation. Company Profile Medicure is a specialty pharmaceutical company engaged in the research, clinical development and commercialization of human therapeutics.The Company’s primary operating focus is on the sale and marketing of its acute care cardiovascular drug, AGGRASTAT(tirofiban hydrochloride) owned by its subsidiary, Medicure International, Inc. and distributed in the United States and its territories through the Company’s U.S. subsidiary, Medicure Pharma, Inc. The Company’s research and development program is primarily focused on developing and implementingnew regulatory, brand and life cycle management strategy for AGGRASTATand, secondly, on the clinical development of TARDOXAL for neurological disorders.The Company also continues to explore certain other product opportunities. - 3 - MEDICURE INC. Management's Discussion and Analysis Strategic changes made over recent years, coupled with focused capital conservation efforts, have assisted the Company in reducing its use of capital.The Company's ability to continue in operation for the foreseeable future remains dependent upon the effective execution of its business development and strategic plans. The ongoing focus of the Company and its primary asset of interest is AGGRASTAT.In parallel with the Company’s ongoing commitment to support the product, its valued customers and the continuing efforts of the commercial organization, the Company is in the process of developing and implementing a new regulatory, brand and life cycle management strategy for AGGRASTAT.The objective of this effort is to further expand AGGRASTAT’s share of, the US $300 million glycoprotein IIb/IIIa (GP IIb/IIIa) inhibitor market.GP IIb/IIIa inhibitors are injectable platelet inhibitors used to treat acute coronary syndromes and related conditions and procedures. To date, the Company has not generated sufficient cash flow from operations to fund ongoing operational requirements, debt service obligations and cash commitments.The Company has financed its operations principally through the net revenue received from the sale of AGGRASTAT, sale of its equity securities, the issue of warrants and stock options, interest on excess funds held and the issuance of debt.Based on management's current estimates and expected operating activities management has forecast that contractual commitments and debt service obligations will exceed the company's net cash flows and working capital during fiscal2014.The Company’s future operations are dependent upon its ability to grow sales of AGGRASTAT, to develop and/or acquire new products, and/or to secure additional capital, which may not be available under favourable terms or at all, and/or renegotiate the terms of its contractual commitments.If the Company is unable to grow sales, develop and/or acquire new products, or raise additional capital, management will consider other strategies including further cost curtailments, delays of research and development activities, asset divestures and/or monetization of certain intangibles. Recent Developments Amendment of MIOP Loan Effective August 1, 2013, the Company renegotiated its long-term debt and received an additional two year deferral of principal repayments.Under the renegotiated terms, the loan continues to be interest only with principal repayments now beginning on August 1, 2015 and the loan matures on July 1, 2018. AGGRASTAT Label Change On October 11, 2013, the Company announced that the United States Food and Drug Administration (FDA) has approved the AGGRASTAT (tirofiban HCl) high-dose bolus (HDB) regimen , as requested under Medicure's supplemental New Drug Application (sNDA).The AGGRASTAT HDB regimen (25 mcg/kg over 3 minutes, followed by 0.15 mcg/kg/min) now becomes the recommended dosing for the reduction of thrombotic cardiovascular events in patients with non-ST elevated acute Coronary syndrome (NSTE-ACS). The ability of the AGGRASTAT HDB bolus regimen to achieve greater than 90% platelet aggregation inhibition within ten minutes is seen as an important feature by interventional cardiologists in settings where rapid platelet inhibition is required for coronary intervention.The HDB regimen has been evaluated in more than 30 clinical studies totaling over 8,000 patients, and is recommended by the ACC/AHA/SAVI guidelines. AGGRASTAT currently has a 2% share of the approximately $300 million US glycoprotein (GP) IIb/IIIa inhibitor market, but continues to be the leading GP IIb/IIIa inhibitor outside of the US where the AGGRASTAT HDB regimen has already been approved.The Company is currently enrolling patients in the SAVI-PCI study, which compares the AGGRASTAT HDB regimen against Integrilin (eptifibatide) (Merck & Co., Inc.). Commercial: In fiscal 2007, the Company’s subsidiary, Medicure International, Inc., acquired the U.S. rights to its first commercial product, AGGRASTAT, in the United States and its territories (Puerto Rico, Virgin Islands, and Guam).AGGRASTAT, a glycoprotein GP IIb/IIIa receptor antagonist, is used for the treatment of acute coronary syndrome (ACS) including unstable angina (chest pain) (UA), which is characterized by chest pain when one is at rest, and non-Q-wave myocardial infarction (MI).Under a contract with Medicure International, Inc., the Company’s subsidiary, Medicure Pharma, Inc., continues to support, market and distribute the product.Through a services agreement with Medicure Inc., work related to AGGRASTAT is conducted by home office staff in Winnipeg, Canada and a small number of third party contractors. - 4 - MEDICURE INC. Management's Discussion and Analysis Net revenue from the sale of finished AGGRASTAT products for the three months ended August 31, 2013 increased 12% over the net revenue for the three months ended August 31, 2012.All of the Company’s sales are denominated in U.S. dollars.Changes in quarterly revenues are affected by fluctuations in wholesale purchasing patterns, and inventory adjustments.Hospital demand for AGGRASTAT remained steady compared to previous period. The increase in revenue for the three months ended August 31, 2013 compared to the same period in the prior year is partially attributable to an increase in the number of new hospital customers using AGGRASTAT which has increased over the past year. The Company's commercial team continues to work on further expanding its customer base. Going forward and contingent on sufficient finances being available, the Company intends to further expand revenue through strategic investments related to AGGRASTAT and the acquisition of other niche products that fit the commercial organization. The Company is primarily focusing on: · Maintaining and Growing AGGRASTAT sales in the United States. The Company is working to expand sales of AGGRASTAT in the United States.The present market for GP IIb/IIIa inhibitors, of which AGGRASTAT is one of three agents, is approximately $330 million per year (2012). At present AGGRASTAT has approximately 2% of this market. The use of AGGRASTAT is recommended by the AHA and ACC Guidelines for the treatment of ACS. AGGRASTAT has been shown, in several clinical trials, to reduce mortality and/or morbidity (myocardial infarction) post ACS by as much as 40%. · The development and implementation of a new regulatory, brand and clinical strategy for AGGRASTAT: As stated previously, the Company’s primary ongoing Research and Development activity is the development and implementation of a new regulatory, brand and life cycle management strategy for AGGRASTAT. One important aspect of the strategy was the Company’s efforts to expand and modify the product label.On October 11, 2013, the Company announced that the United States Food and Drug Administration (FDA) has approved the AGGRASTAT (tirofiban HCl) high-dose bolus (HDB) regimen , as requested under Medicure's supplemental New Drug Application (sNDA).The AGGRASTAT HDB regimen (25 mcg/kg over 3 minutes, followed by 0.15 mcg/kg/min) now becomes the recommended dosing for the reduction of thrombotic cardiovascular events in patients with non-ST elevated acute Coronary syndrome (NSTE-ACS). The recently initiated SAVI-PCI trial is intended to generate additional clinical data on this experimental approach to using AGGRASTAT which may in the future help support other investments aimed at expanding the approved dosing regimen and the treatment setting for the Product. The SAVI-PCI study is not expected nor intended to be sufficient to support FDA approval of the AGGRASTAT dosing regimen and the treatment setting used in SAVI-PCI. While the Company believes that it will be able to implement a relatively low cost clinical, product and regulatory strategy, it requires additional resources to conduct all aspects of this plan. The Company is working to advance this program with the modest capital investment that it can make from its available cash resources. · The development of a transdermal formulation of AGGRASTAT. The Company is investing a modest amount of capital on the development of a new, transdermal formulation of AGGRASTAT.On September 26, 2012, the Company announced the development of a transdermal delivery formulation of AGGRASTAT.The ability to administer a drug transdermally (i.e. through the skin) provides a convenient way to deliver a stable, therapeutic level of medication to the patient. The delivery of tirofiban by a novel, transdermal method has potential to provide significant advantages over the current treatments used in this setting, including the potential for increased use prior to hospitalization. The transdermal tirofiban development program is now focusing on refining the delivery approach in preparation for initial human studies. Medicure International, Inc. holds worldwide rights to transdermal tirofiban. - 5 - MEDICURE INC. Management's Discussion and Analysis · The development of TARDOXAL for Tardive Dyskinesia and other neurological indications. The Company is focusing initially on these markets because of preclinical and clinical evidence supporting the product’s safety and potential efficacy in these applications. It is the Company’s intention to secure a partnership with a large pharmaceutical company for commercialization of TARDOXAL or other products that it may from time to time develop.Such a partnership would provide funding for clinical development, add experience to the product development process and provide market positioning expertise.No formal agreement or letter of intent for such a commercial partnership has been entered into by the Company as of the date hereof. Research and Development: The Company’s research and development activities are predominantly conducted by its subsidiary, Medicure International, Inc. The primary ongoing research and development activity is the development and implementation of a new regulatory, brand and life cycle management strategy for AGGRASTAT.The extent to which the Company is able to invest in this plan is dependent upon the availability of sufficient finances. An important aspect of the AGGRASTAT strategy is the revision of its approved prescribing information.On October 11, 2013, the Company announced that the United States Food and Drug Administration (FDA) has approved the AGGRASTAT (tirofiban HCl) high-dose bolus (HDB) regimen , as requested under Medicure's supplemental New Drug Application (sNDA).The AGGRASTAT HDB regimen (25 mcg/kg over 3 minutes, followed by 0.15 mcg/kg/min) now becomes the recommended dosing for the reduction of thrombotic cardiovascular events in patients with non-ST elevated acute Coronary syndrome (NSTE-ACS). Another aspect of the AGGRASTAT strategy is to advance studies related to the contemporary use and future regulatory positioning of the product.On May 10, 2012 the Company announced the commencement of enrolment in a new clinical trial of AGGRASTAT entitled “Shortened Aggrastat Versus Integrilin in Percutaneous Coronary Intervention” (SAVI-PCI).SAVI-PCI is a randomized, open-label study enrolling patients undergoing percutaneous coronary intervention (PCI) at sites across the United States.In June 2013, the target number of patients to be enrolled in the study was increased from 600 to 675.The study is designed to evaluate whether patients receiving the investigational, High-Dose Bolus (HDB) regimen of AGGRASTAT (25 mcg/kg bolus over 3 minutes) followed by an infusion of 0.15 mcg/kg/min for either a shortened duration of 1 to 2 hours or a lengthened infusion of 12 to 18 hours will have outcomes that are similar, or “non-inferior,” to patients receiving a 12 to 18 hour infusion of Integrilin® (eptifibatide) (Merck & Co., Inc.) at its FDA approved dosing regimen.The study arm investigating AGGRASTAT HDB followed by a 12 to 18 hour infusion was added subsequent to enrolment commencing. The primary objective of SAVI-PCI is to demonstrate AGGRASTAT is non-inferior to Integrilin with respect to the composite endpoint of death, PCI-related myocardial infarction, urgent target vessel revascularization, or major bleeding within 48 hours following PCI or hospital discharge.The secondary objectives of this study include the assessment of safety as measured by the incidence of major bleeding. The first patient was enrolled in June 2012. The Principal Investigator for the study is Steven V. Manoukian, MD (Nashville, TN).The AGGRASTAT dosing regimen and the treatment setting studied in the SAVI-PCI study have not been approved by the FDA. Both AGGRASTAT and Integrilin are reversible, small molecule GP IIb/IIIa inhibitors that have been shown in clinical trials to reduce the combined incidence of death and myocardial infarction in patients with unstable angina (chest pain) (UA) or non-ST elevation myocardial infarction (NSTEMI) undergoing cardiac catheterization when compared to heparin.These agents work by preventing the ability of platelets to aggregate together.These platelet aggregates (commonly referred to as blood clots) can result in a partial or complete blockage of the coronary artery if left untreated. - 6 - MEDICURE INC. Management's Discussion and Analysis Bleeding is a common adverse reaction associated with the use of GP IIb/IIIa inhibitors due to their unique ability to prevent and disaggregate blood clots.A patient’s risk of bleeding is an important factor when determining an optimal treatment approach and, in some cases, complicates or limits the use of these agents.With the SAVI-PCI study, the investigators will explore whether AGGRASTAT HDB plus a shortened infusion can reduce the risk of bleeding while maintaining comparable ischemic protection relative to the currently approved 18 hour infusion of Integrilin.Other studies have indicated that shortening the infusion duration of GP IIb/IIIa inhibitors can potentially lead to a reduction in bleeding complications for patients undergoing PCI.It is important to note that bleeding complications have been linked to increased rates of other major complications and mortality, as well as increased overall cost of care. A goal of the SAVI-PCI study is to further optimize the safety, efficacy and efficiency of treatment used in the setting of PCI.With the addition of a third study arm, the SAVI-PCI study will also assess whether AGGRASTAT HDB followed by a 12 to 18 hour infusion provides efficacy and safety that is non-inferior to either AGGRASTAT HDB plus a shortened infusion or the currently approved 18 hour infusion of Integrilin. Yet another aspect of the AGGRASTAT strategy is to explore and develop new uses and dosing approaches related to the product.On September 26, 2012, the Company announced the development of a transdermal delivery formulation of AGGRASTAT.The ability to administer a drug transdermally (i.e. through the skin) provides a convenient way to deliver a stable, therapeutic level of medication to the patient. AGGRASTAT and other antiplatelet drugs of its class (known as glycoprotein IIb/IIIa inhibitors or GPIs) are currently only administered by intravenous infusion. In vivo proof of principle for the transdermal delivery of therapeutic levels of AGGRASTAT's active ingredient, tirofiban, was recently established in animal studies conducted in collaboration with 4P Therapeutics, Inc. (Alpharetta, GA). 4P Therapeutics, a world leader in the research and development of novel transdermal products, has entered into an agreement with the Company's subsidiary, Medicure International, Inc., to further develop transdermal tirofiban.The delivery of tirofiban by a novel, transdermal method has potential to provide significant advantages over the current treatments used in this setting, including the potential for increased use prior to hospitalization. The transdermal tirofiban development program is now focusing on refining the delivery approach in preparation for initial human studies. Medicure International, Inc. holds worldwide rights to transdermal tirofiban. The Company is also continuing to explore other experimental uses and dosing approaches related to AGGRASTAT. Through a modest but ongoing research and development investment, the Company is also exploring other new product opportunities. Although other new product opportunities exist, the Company’s primary, non-AGGRASTAT research and development activity is TARDOXAL for the treatment of Tardive Dyskinesia (“TD”).This program evolved from Medicure’s extensive clinical experience with MC-1, a naturally occurring small molecule, for cardiovascular conditions.A modest amount of capital was expended in the past year for the Phase II clinical study of TARDOXAL, entitled Tardoxal for the Treatment of Tardive Dyskinesia (TEND-TD).Enrolment in the initial stage of the study has been completed and the results from interim analysis is pending. The following table summarizes the Company’s research and development programs, their therapeutic focus and their stage of development. Product Candidate Therapeutic focus Stage of Development AGGRASTAT® Acute Cardiology Approved - additional Phase II study underway Transdermal Acute and Sub-acute Cardiology Preclinical - formulation TARDOXALTM TD / Neurological indications Phase IIa – enrolment complete, awaiting analysis The Company intends to pursue a license or development partnership for TARDOXAL with a large pharmaceutical company.Such a partnership may provide funding and other resources for further clinical trials and commercialization.No such formal agreement, or letter of intent, has been entered into by the Company as of the date hereof. The Company has evaluated and continues to evaluate the acquisition or license of other products with the objective of further broadening its product portfolio and generating additional revenue. No such formal agreement has been entered into by the Company as of the date hereof. - 7 - MEDICURE INC. Management's Discussion and Analysis Potential New Products in Development Stage Transdermal AGGRASTAT: The Company is investing a modest amount of capital on the development of a new, transdermal formulation of AGGRASTAT.On September 26, 2012, the Company announced the development of a transdermal delivery formulation of AGGRASTAT.The ability to administer a drug transdermally (i.e. through the skin) provides a convenient way to deliver a stable, therapeutic level of medication to the patient. AGGRASTAT and other antiplatelet drugs of its class (known as glycoprotein IIb/IIIa inhibitors or GPIs) are currently only administered by intravenous infusion. In vivo proof of principle for the transdermal delivery of therapeutic levels of AGGRASTAT's active ingredient, tirofiban, was recently established in animal studies conducted in collaboration with 4P Therapeutics, Inc. (Alpharetta, GA). 4P Therapeutics, a world leader in the research and development of novel transdermal products, has entered into an agreement with the Company's subsidiary, Medicure International, Inc., to further develop transdermal tirofiban.The delivery of tirofiban by a novel, transdermal method has potential to provide significant advantages over the current treatments used in this setting, including the potential for increased use prior to hospitalization. The transdermal tirofiban development program is now focusing on refining the delivery approach in preparation for initial human studies. Medicure International, Inc. holds worldwide rights to transdermal tirofiban. The Company is also exploring other experimental uses and dosing approaches related to AGGRASTAT.This work may lead to other new product formats and formulations of AGGRASTAT, any of which would require substantial additional research and development investment by the Company. TARDOXAL: One of the Company’s ongoing investments is the clinical development and commercialization of its lead research product, TARDOXAL (pyridoxal 5-phosphate) for TD.TD is a serious movement disorder which results from long-term treatment with antipsychotic medications.At present there is no treatment available for TD in the US.TARDOXAL’s potential for treatment of TD is supported by its biological mechanism of action and by preliminary clinical studies which indicated efficacy of a related compound in treatment of TD. Other Products: Through a modest but ongoing research and development investment, the Company is also exploring other new product opportunities. Critical Accounting Policies and Estimates Going concern The Company's condensed consolidated financial statements have been prepared on a going concern basis in accordance with IFRS.The going concern basis of presentation assumes that the Company will continue in operation for the foreseeable future and be able to realize its assets and discharge its liabilities and commitments in the normal course of business.There is substantial doubt about the appropriateness of the use of the going concern assumption because the Company has experienced operating losses from incorporation and has accumulated a deficit of $126,379,758 as at August 31, 2013 and a working capital deficiency of $1,128,962.Management has forecast that contractual commitments and debt service obligations will exceed the Company's net cash flows and working capital during fiscal 2014.The Company’s future operations are dependent upon its ability to grow sales of AGGRASTAT, to develop and/or acquire new products, and/or secure additional capital, which may not be available under favourable terms or at all, and/or renegotiate the terms of its contractual commitments.If the Company is unable to grow sales or raise additional capital, management will consider other strategies including further cost curtailments, delays of research and development activities, asset divestures and/or monetization of certain intangibles.Effective August 1, 2013, the Company renegotiated its long-term debt and received an additional two year deferral of principal repayments.Under the renegotiated terms, the loan continues to be interest only with principal repayments now beginning on August 1, 2015 and the loan matures on July 1, 2018. The ability of the Company to continue as a going concern and to realize the carrying value of its assets and discharge its liabilities when due is dependent on many factors, including but not limited to the actions taken or planned, some of which are described above, which are intended to mitigate the adverse conditions and events which raise doubt about the validity of the going concern assumption used in preparing these consolidated financial statements.There is no certainty that the Company’s working capital and net cash flows will be sufficient through fiscal 2014 or that the above described and other strategies will be sufficient to permit the Company to continue as a going concern. - 8 - MEDICURE INC. Management's Discussion and Analysis The Company's financial statements do not reflect adjustments that would be necessary if the going concern assumption were not appropriate.If the going concern basis was not appropriate for these financial statements, then adjustments would be necessary to the carrying value of assets and liabilities, the reported revenues and expenses, and the statement of financial position classifications used. The preparation of the condensed consolidated financial statements in conformity with IFRS requires management to make estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. Actual results may differ from these estimates. Estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. Areas where management has made critical judgments in the process of applying accounting policies and that have the most significant effect on the amounts recognized in the condensed consolidated financial statements include the determination of the Company and its subsidiaries functional currency and the determination of the Company's cash generating units ("CGU") for the purposes of impairment testing.Areas involving significant estimates include; valuation of the royalty obligation, valuation of the warrant liability, valuation of the other long-term liability, provisions for returns and discounts, the estimation of accruals for research and development costs, the measurement and period of useful life of intangible assets, the assumptions and model used to estimate the value of share-based payment transactions and the measurement of the amount and assessment of the recoverability of income tax assets. Valuation of the royalty obligation, warrant liability and other long-term liability The Company has the following non-derivative financial liabilities which are classified as other financial liabilities:accounts payable and accrued liabilities, accrued interest on long-term debt, and long-term debt. All other financial liabilities are recognized initially on the trade date at which the Company becomes a party to the contractual provisions of the instrument.Such financial liabilities are recognized initially at fair value plus any directly attributable transaction costs. Subsequent to initial recognition these financial liabilities are measured at amortized cost using the effective interest method.Costs incurred to obtain financing are deferred and amortized over the term of the associated debt using the effective interest method. Amortization is a non-cash charge to interest expense. The Company derecognizes a financial liability when its contractual obligations are discharged or cancelled or expire. Warrants with an exercise price denominated in a foreign currency are recorded as a warrant liability and classified as fair value through profit and loss. The warrant liability is included within accounts payable and accrued liabilities and the change in the fair value of the warrants is recorded as a gain or loss in the consolidated statement of net income (loss) and comprehensive income (loss) within finance expense. These warrants have not been listed on an exchange and therefore do not trade on an active market. The warrant liability is measured by reference to the fair value of the warrants at the date at which they were granted and subsequently revalued at each reporting date.Estimating fair value for these warrants requires determining the most appropriate valuation model which is dependent on the terms and conditions of the grant. This estimate also requires determining the most appropriate inputs to the valuation model including the expected life of the warrants, volatility and dividend yield and making assumptions about them. The royalty obligation is measured by reference to its fair value at the date at which the liability was incurred and subsequently revalued at each reporting date.Estimating fair value for this liability requires determining the most appropriate valuation model which is dependent on its underlying terms and conditions.This estimate also requires determining expected revenues from AGGRASTAT sales and an appropriate discount rate and making assumptions about them. The other long-term liability is measured by reference to its fair value at the date at which the liability was incurred and subsequently revalued at each reporting date.Estimating fair value for this liability requires determining the most appropriate valuation model which is dependent on its underlying terms and conditions.this estimate also requires determining the time frame when certain sales target are expected to be met and an appropriate discount rate and making assumptions about them. The accounting guidance for fair value measurements prioritizes the inputs used in measuring fair value into the following hierarchy: - 9- MEDICURE INC. Management's Discussion and Analysis Level 1 – Quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 – Inputs other than quoted prices included within Level 1 that are either directly or indirectly observable; Level 3 - Unobservable inputs in which little or no market activity exists, therefore requiring an entity to develop its own assumptions about the assumptions that market participants would use in pricing. The fair value of the warrant liability is based on level 2 (significant observable inputs) and the fair value of the royalty obligation and other long-term liability are based on level 3 (unobservable inputs). Provision for returns and discounts Revenue from the sale of goods, comprising finished and unfinished products, in the course of ordinary activities is measured at the fair value of the consideration received or receivable, net of returns, trade discounts and volume rebates. Revenue is recognized when persuasive evidence exists, usually in the form of an executed sales agreement, that the significant risks and rewards of ownership have been transferred to the buyer, recovery of the consideration is probable, the associated costs and possible return of goods can be estimated reliably, there is no continuing management involvement with the goods, and the amount of revenue can be measured reliably. If it is probable that discounts will be granted and the amount can be measured reliably, then the discount is recognized as a reduction of revenue as the sales are recognized. Net sales reflect a reduction of gross sales at the time of initial sales recognition for estimated wholesaler chargebacks, discounts, allowances for product returns, and other rebates (product sales allowances).Wholesaler management decisions to increase or decrease their inventory of AGGRASTATmay result in sales of AGGRASTAT to wholesalers that do not track directly with demand for the product at hospitals.In determining the amounts for these allowances and accruals, the Company uses estimates. Through reports provided by the Company’s wholesalers and other third party external information, management estimates customer and wholesaler inventory levels, sales trends and hospital demand.Management uses this information along with such factors as: historical experience and average contractual chargeback rates to estimate product sales allowances.Third-party data is subject to inherent limitations of estimates due to the reliance on information from external sources, as this information may itself rely on certain estimates. Estimation of accruals for research and development costs Expenditure on research activities, undertaken with the prospect of gaining new scientific or technical knowledge and understanding, is recognized in profit or loss as incurred. Development activities involve a plan or design for the production of new or substantially improved products and processes. Development expenditures are capitalized only if development costs can be measured reliably, the product or process is technically and commercially feasible, future economic benefits are probable, and the Company intends to and has sufficient resources to complete development and to use or sell the asset.No development costs have been capitalized to date. Research and development expenses include all direct and indirect operating expenses supporting the products in development. Clinical trial expenses Clinical trial expenses are a component of the Company’s research and development costs. These expenses include fees paid to contract research organizations, clinical sites, and other organizations who conduct development activities on the Company’s behalf. The amount of clinical trial expenses recognized in a period related to clinical agreements are based on estimates of the work performed using an accrual basis of accounting. These estimates incorporate factors such as patient enrolment, services provided, contractual terms, and prior experience with similar contracts. Measurement and period of use of intangible assets Intangible assets that are acquired separately and have finite useful lives are measured at cost less accumulated amortization and accumulated impairment losses.Subsequent expenditures are capitalized only when they increase the future economic benefits embodied in the specific asset to which it relates.All other expenditures are recognized in profit or loss as incurred. - 10 - MEDICURE INC. Management's Discussion and Analysis Costs incurred in obtaining a patent are capitalized and amortized on a straight-line basis over the legal life of the respective patent, ranging from five to twenty years, or its economic life, if shorter.Costs incurred in obtaining a trademark are capitalized and amortized on a straight-line basis over the legal life of the respective trademark, being ten years, or its economic life, if shorter.Costs incurred in obtaining a customer list are capitalized and amortized on a straight-line basis over its estimated economic life of approximately ten years. Costs incurred in successfully obtaining a patent, trademark or customer list are measured at cost less accumulated amortization and accumulated impairment losses.The cost of servicing the Company's patents and trademarks are expensed as incurred. Subsequent expenditure is capitalized only when it increases the future economic benefits embodied in the specific asset to which it relates.All other expenditures are recognized in profit and loss as incurred. Impairment of non-financial assets The Company assesses at each reporting period whether there is an indication that a non-financial asset may be impaired.An impairment loss is recognized when the carrying amount of an asset, or its CGU, exceeds its recoverable amount.Impairment losses are recognized in net income (loss) and comprehensive income (loss) and included in research and development expense if they relate to patents.A CGU is the smallest identifiable group of assets that generates cash inflows that are largely independent of the cash inflows from other assets or groups of assets.The recoverable amount is the greater of the asset's or CGU's fair value less costs to sell and value in use.In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset or CGU.In determining fair value less cost to sell, an appropriate valuation model is used.For an asset that does not generate largely independent cash inflows, the recoverable amount is determined for the CGU to which the asset belongs. Impairment losses recognized in prior periods are assessed at each reporting date for any indications that the loss has decreased or no longer exists.An impairment loss is reversed if there has been a change in the estimates used to determine the recoverable amount.An impairment loss is reversed only to the extent that the asset's carrying amount does not exceed the carrying amount that would have been determined, net of amortization, if no impairment loss had been recognized. Assumptions and model used to estimate the value of share-based payment transactions The grant date fair value of share-based payment awards granted to employees is recognized as a personnel expense, with a corresponding increase in equity, over the period that the employees unconditionally become entitled to the awards.The amount recognized as an expense is adjusted to reflect the number of awards for which the related service and non-market vesting conditions are expected to be met, such that the amount ultimately recognized as an expense is based on the number of awards that do meet the related service and non-market performance conditions at the vesting date.For share-based payment awards with non-vesting conditions, the grant date fair value of the share-based payment is measured to reflect such conditions and there is no true-up for differences between expected and actual outcomes. Share-based payment arrangements in which the Company receives goods or services as consideration for its own equity instruments are accounted for as equity-settled share-based payment transactions. In situations where equity instruments are issued and some or all of the goods or services received by the entity as consideration cannot be specifically identified, they are measured at fair value of the share-based payment. For the three months ended August 31, 2013, the Company did not record any stock-based compensation. Measurement of the amount and assessment of the recoverability of income tax assets Income tax expense comprises current and deferred tax. Current tax and deferred tax are recognized in profit or loss except to the extent that it relates to a business combination, or items recognized directly in equity or in other comprehensive income. Current tax is the expected tax receivable or payable on the taxable income or loss for the year, using tax rates enacted or substantively enacted at the reporting date, and any adjustment to tax receivable or payable in respect of previous years. - 11 - MEDICURE INC. Management's Discussion and Analysis Deferred tax is recognized in respect of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. Deferred tax is not recognized for the following temporary differences: the initial recognition of assets or liabilities in a transaction that is not a business combination and that affects neither accounting nor taxable profit or loss, and differences relating to investments in subsidiaries and jointly controlled entities to the extent that it is probable that they will not reverse in the foreseeable future. In addition, deferred tax is not recognized for taxable temporary differences arising on the initial recognition of goodwill. Deferred tax is measured at the tax rates that are expected to be applied to temporary differences when they reverse, based on the laws that have been enacted or substantively enacted by the reporting date. Deferred tax assets and liabilities are offset if there is a legally enforceable right to offset current tax liabilities and assets, and they relate to income taxes levied by the same tax authority on the same taxable entity, or on different tax entities, but they intend to settle current tax liabilities and assets on a net basis or their tax assets and liabilities will be realized simultaneously. A deferred tax asset is recognized for unused tax losses, tax credits and deductible temporary differences, to the extent that it is probable that future taxable profits will be available against which they can be utilized. Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. SELECTED FINANCIAL INFORMATION It is important to note that historical patterns of expenditures cannot be taken as an indication of future expenditures.The amount and timing of expenditures and therefore liquidity and capital resources vary substantially from period to period depending on the results of commercial operations, the preclinical and clinical studies being undertaken at any one time and the availability of funding from investors and prospective commercial partners. The selected financial information provided below is derived from the Company's unaudited quarterly condensed consolidated interim financial statements for each of the last eight quarters.On November 1, 2012, the Company completed a consolidation of its outstanding share capital on a basis of one post-consolidation share for every fifteen pre-consolidation shares.All comparative figures have been adjusted retrospectively.All information is presented under IFRS. (in thousands of CDN$, except per share data) August 31, 2013 May 31, 2014 February 28, 2013 November 30, 2012 Product sales, net Cost of goods sold ) Selling, general and administrative ) Research and development ) Finance expense ) Foreign exchange gain (loss) - (9
